Citation Nr: 0111933	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  97-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a rating decision of July 28, 1969, involved clear 
and unmistakable error.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active service from July 1968 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in February 1997 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision of August 31, 1998, the Board found that the 
rating decision of July 28, 1969, did not involve clear and 
unmistakable error.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, in a decision of July 2000, vacated 
the Board's August 31, 1998, decision and remanded the case 
to the Board for further proceedings.


FINDINGS OF FACT

1. It was not undebatable error for the RO to find that 
schizophrenia clearly and unmistakably existed prior to 
service, thereby rebutting the presumption of soundness at 
service entrance.  

2. It was not undebatable error to find that schizophrenic 
reaction paranoid type was not aggravated by service.  


CONCLUSION OF LAW

The rating decision of July 28, 1969, by denying service 
connection for a schizophrenic reaction, paranoid type, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 311 
(1969); 38 C.F.R. §§ 3.105(a) (2000), 3.304, 3.306 (1969).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous determinations by an agency of original jurisdiction 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (2000).

The United States Court of Veterans Appeals (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error (CUE) is present in a prior 
determination:  (1)  Either the correct facts, as they were 
known at the time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a determination 
that there was CUE must be based on the record and law which 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993).  

The veteran, through his representative, has alleged that a 
rating decision of July 28, 1969, which denied entitlement to 
service connection for schizophrenic reaction, paranoid type, 
involved CUE.  He argues that it was CUE for the RO to find 
that, based on the law and evidence at that time, the 
presumption that the veteran had been psychiatrically sound 
at service entrance had been rebutted.  He also argues that, 
if he was not psychiatrically sound at service entrance, his 
psychiatric condition increased in severity while he was on 
active duty and it was CUE for the RO to find that the 
presumption of aggravation, provided by applicable 
regulation, had been rebutted.  He argues further that the 
alleged errors were undebatable and manifestly changed the 
outcome of the veteran's claim for service connection for an 
acquired psychiatric disorder.  

At the time of the July 1969 rating decision, 38 U.S.C.A. 
§ 311 (later renumbered § 1111) provided that:  

For the purposes of § 310 of this title, 
every veteran shall be taken to have been 
in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of the 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service. 

Also at that time, with regard to the presumption of 
soundness, the applicable regulation provided that:

(a)  The basic considerations related to 
service connection are as stated in 
38 C.F.R. § 3.303.  The criteria of 
38 C.F.R. § 3.304 apply only to 
disabilities which may have resulted from 
service in a period of war or service 
rendered on or after February 1, 1955.  

(b)  The veteran will be considered to 
have been in sound condition when 
examined, accepted and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at 
entrance into service, or where clear and 
unmistakable (obvious or manifest) 
evidence demonstrates that an injury or 
disease existed prior thereto.  Only such 
conditions as are reported in examination 
reports are to be considered as noted.  
(1)  History of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease.  
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.  (2)  
History conforming to accepted medical 
principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account.  (3)  Signed 
statements of veterans relating to the 
origin, or incurrence of any disease or 
injury made in service if against his own 
interest is of no force and effect if 
other data do not establish the fact.  
Other evidence will be considered as 
though such statement were not of record.  
38 C.F.R. § 3.304 (1969).

With regard to the presumption of aggravation, the applicable 
regulation provided:

(a)  A preexisting injury or disease will 
be considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

(b)  Clear and unmistakable evidence 
(obvious or       manifest) is required 
to rebut the presumption of aggravation 
where the preservice disability underwent 
an increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.  38 C.F.R. § 3.306 (a), (b) 
(1969).

At the time of the July 1969 rating decision, the evidence of 
record included the veteran's evidentiary assertion, on his 
application for compensation or pension, that he had a 
"nervous condition" which began in March 1968.  (The Board 
notes that March 1968 was prior to the veteran's entrance 
upon active duty.)  The evidence also included a service 
department clinical records dated in March and April 1969 and 
a report of medical board proceedings dated in May 1969.  
Upon review of the evidence of record, and applying the law 
extant at the time, the RO, in the rating decision of July 
28, 1969, denied entitlement to service connection for a 
psychiatric disorder.

The veteran's representative contends that the RO should have 
granted, not denied, service connection for a psychiatric 
disorder when the veteran's claim was considered in July 
1969.  The veteran's representative argues that the RO erred 
in applying the regulations concerning the presumption of 
soundness and the presumption of aggravation.  For the 
reasons stated below, the Board finds that it was not 
undebatable in July 1969 that the presumption of soundness 
had not been rebutted, considering all the material facts of 
record at that time.  Likewise, in July 1969, it was not 
undebatable that there was an increase in severity during 
service warranting the presumption of aggravation.  

The service department physicians, who were trained 
psychiatrists, made findings that the veteran was not in 
sound psychiatric condition at service entrance and that 
schizophrenic reaction existed prior to service.  They did 
so, apparently, based on what was known to them about the 
veteran's inservice and preservice mental status and 
behavior.  The service department physicians who participated 
in the medical board proceeding found that schizophrenic 
reaction was not aggravated by active duty service and, in 
that regard, noted that, prior to his hospitalization for 
psychiatric evaluation, he had been assigned to a relatively 
low-stress military occupation.  

In the report of medical board proceedings, the physicians 
noted the following with regard to the veteran's family and 
social history: "This history is significant in that his 
family experience was a very chaotic one.  There are 
longstanding indications of antisocial adjustment.  He gives 
a variable history of the use of addicting and habituation 
drugs.  On occasions, he does admit to using medications 
prior to coming into the service.  On other occasions, he 
denied the use of drugs.  He has stated that he had spent 19 
months in a reformatory for assault."  In the diagnosis 
section of the report, with regard to premorbid personality 
and predisposition, the physicians reported: "Severe; 
longstanding history of emotional instability manifested by 
antisocial behavior, drug use; psychiatric evaluation prior 
to active duty and psychiatric evaluation during the first 
four months of active duty."  

The medical board had before it the report of hospitalization 
in March 1969, in which it was stated that the veteran 
related a long history of schizoid and paranoid traits with 
"psychotic symptoms".  The medical reports reflected very 
serious drug abuse.  The hospital report dated in April 1969 
made reference to earlier hospitalization in March during 
which no overt symptoms of schizophrenia were observed.  
During the hospitalization in April, the report stated, 
"because of his evasiveness and belligerence we could merely 
record his attitude rather than determine the presence of a 
schizophrenic reaction."  The diagnosis was schizophrenic 
reaction, paranoid type, moderate.  The report continued, 
"indications that this is an EPTS (existed prior to service) 
are quite clear."  

Whether there was clear and unmistakable (obvious or 
manifest) evidence in the record in July 1969 demonstrating 
that schizophrenic reaction existed prior to the veteran's 
service entrance is, the Board finds, a question on which 
reasonable minds could have, at the very least, differed.  
Certainly, the evidence did not compel the conclusion that 
schizophrenic reaction did not exist prior to service.  In 
fact, the RO was bound to accept the medical opinion by the 
physicians, inasmuch as it was based on their observance of 
the veteran, their speaking with him and examining him, and 
their evaluation of his multiple symptoms and preservice 
history.  Therefore, any finding that the veteran was not 
entitled to a presumption of psychiatric soundness at service 
entrance did not involve CUE.  Damrel at 245.

The Board notes that, in July 1969, 38 C.F.R. § 3.306(b) 
provided that: "Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent and increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition."  
(Emphasis supplied.)

The evidence before the RO in July 1969 included a clinical 
record cover sheet dated April 4, 1969, showing a disposition 
of "transferred to William Beaumont General Hospital, El 
Paso, Texas" and a diagnosis of "schizophrenic reaction, 
paranoid type, resolving."  There was thus evidence before 
the RO that the physicians who treated the veteran in the 
general hospital in Vietnam thought that his psychiatric 
disability was "resolving".  The report of medical board 
proceedings showed that the veteran was admitted to William 
Beaumont General Hospital on April 8, 1969, and he had been 
initially admitted to an evacuation hospital on March 12, 
1969, less than one month earlier.  The medical board noted a 
military history of: a positive urine test for barbiturates 
soon after service entrance and the veteran's assignment to 
Vietnam, in lieu of charges; a later charge of possession of 
barbiturates and marijuana after approximately 2 months in 
Vietnam; the veteran's acting rather strangely and bizarrely, 
after confinement in a stockade; and a psychiatric evaluation 
in Vietnam which showed evidence of a mental disorder.  The 
medical board also noted a history of present illness, which 
included: the veteran's reporting that he heard voices and 
his being nervous, suspicious, and agitated in Vietnam; 
treatment at the evacuation hospital with phenothiazines for 
a short while before transfer to a general hospital in 
Vietnam, where a mental status examination showed no overt 
symptoms of a schizophrenic reaction; and transfer to the 
continental United States, at which time he was taking 
Thorazine, Stelazine, and Artane.

The medical board reported the following mental status 
examination: "Exam upon admission to William Beaumont showed 
a basically uncooperative, hostile, suspicious, and guarded 
individual.  We could not determine whether or not there was 
any genuine thought disorder.  Secondary symptoms of 
schizophrenia were denied.  Because of his evasiveness and 
belligerence, we could merely record his attitude rather than 
determine the presence or absence of a schizophrenic 
reaction."  The medical board noted that, during 
hospitalization at Beaumont Hospital, medications were 
discontinued and, although the veteran was very asocial, "We 
noted no psychotic behavior."  The medical board found that 
the veteran's schizophrenic reaction, paranoid type, chronic, 
moderate, was not aggravated by service.  They said in their 
report, "We feel that it was not service aggravated, since 
he was not involved in combat.  He was in Vietnam just a 
short time and had  a relatively good job as a corpsman at 
the 36th evac. hospital.  This presented no unusual stress to 
him, in terms of his being in personal danger."

With regard to whether the RO committed CUE by not correctly 
applying 38 C.F.R. § 3.306 (1969), the Board notes that the 
RO found that schizophrenic reaction, paranoid type, was not 
"aggravated by service beyond the normal progress of the 
condition".  It is of note, however, that the service 
department physicians who evaluated and treated the veteran 
did not refer to the "normal progress" of the veteran's 
psychiatric condition or say that his psychiatric condition 
either did or did not increase in severity beyond normal 
progression.  Indeed, the physicians did not report a finding 
that the veteran's psychiatric condition or illness increased 
in severity from service entrance until he was in their care.  
They simply reported what was known to them concerning the 
veteran's psychiatric history, both before and since his 
entry upon active duty, and there professional opinion that 
his condition or illness was not aggravated by active 
service. 

The medical evidence before the RO in July 1969 was clear and 
uncontroverted by any other evidence and showed that the 
veteran had a psychiatric disorder which pre-existed his 
active service and was not aggravated by service.  
Considering this evidence, the RO did not find that the 
veteran was entitled to the presumption of aggravation under 
38 C.F.R. § 3.306.  The Board finds that the RO, by accepting 
uncontroverted medical evidence from 3 service department 
physicians, did not commit an undebatable error in not 
finding that the veteran was entitled to a presumption of 
aggravation.  The evidence of record in July 1969 did not 
compel a conclusion that the veteran's psychiatric disorder 
increased in severity while he was on active duty, either due 
to normal or natural progression or beyond normal or natural 
progression.  The RO may have erred by making a reference to 
"normal progress", because the service department 
physicians did not speak in those terms, but any such error 
did not manifestly change the outcome reached by the RO 
(denial of service connection for an acquired psychiatric 
disorder) and thus could not be CUE.

The Board concludes that, because the RO did not commit CUE 
in finding that the presumption of soundness was rebutted and 
the veteran was not entitled to a presumption of aggravation, 
there was no CUE in the denial of service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 311 (1969); 
38 C.F.R. §§ 3.304, 3.306 (1969); 38 C.F.R. § 3.105(a) 
(2000).          


ORDER

Clear and unmistakable error not having been found in a 
rating decision of July 28, 1969, the appeal is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

